Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘001 (US 2017/0135001, “Kim ‘001”), in view of Kim ‘281 (US 9,980,281, “Kim ‘281”).
Regarding claim 1, Kim ‘001 discloses a wireless communication system (para 5; wireless communication system) comprising:
a first access point and a second access point (para 5; the wireless communication system includes two base stations);
one or more terminal devices, at least one of the one or more terminal devices transmitting a connection request to the first access point in order to connect with one of the first access point or the second access point by a wireless link (para 5 and 101-102; as part of a handover procedure, a terminal in a wireless communication system transmits a random access preamble to a base station; although the reference does not explicitly disclose transmitting a connection request to the first access point in order to connect with the first access point, it is obvious to one of ordinary skill in the art that the terminal sends a request to communicate with the base station, because a wireless communication terminal sends a random access preamble when requesting to  connect with a base station; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and
a control device that performs control to cause the first access point to transmit (para 19-20; a source base station transmits to a terminal; although the reference does not explicitly disclose a control device that performs control to cause the first access point to transmit, it is obvious to one of ordinary skill in the art that a base station itself includes a control device, because a base station includes a processor that controls the functions of the base station, including transmission), as a connection response, information indicating the second access point as information on a connection destination access point to the at least one of the one or more terminal devices that has transmitted the connection request (para 19-20; the source base station transmits to the terminal a random access response message, in response to the random access preamble sent by the terminal, where the random access response message includes information indicating cell identification of a target base station, for the terminal to perform a handover to the target base station).
Although Kim ‘001 discloses a first access point and a second access point, Kim ‘001 does not specifically disclose access point each having a superframe in an initial state in which a control channel period is longer than a data channel period.
Kim ‘281 teaches access point each having a superframe in an initial state in which a control channel period is longer than a data channel period (FIGS. 1, 3, 15(d), col. 2:45-46, col. 6:65-67, col. 33:44-51; in a wireless communication system, a frame consists of subframes, where the subframes include control channel periods and data channel periods; transmission period of control information that is scheduling assignment (SA) information is longer than a transmission period of D2D data).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘001’s wireless communication system comprising a first access point, a second access point, terminal devices, and a control device, to include Kim ‘281’s transmission period of control information that is longer than a transmission period of D2D data. The motivation for doing so would have been to define D2D control information required to demodulate D2D data (Kim ‘281, col 1:51-53).
Regarding claim 3, Kim ‘001 in combination with Kim ‘281 discloses all the limitations with respect to claim 2, as outlined above.
Further, Kim ‘001 teaches wherein the one or more terminal devices each selects an access point to which the connection request is transmitted based on the resource allocation information (para 19-20; in order to hand over between base stations, the terminal receives the random access response message, which includes resource allocation information with cell identification of the target base station; thus, the terminal selects the target base station based on the overall resource allocation information). 
Regarding claim 6, Kim ‘001 discloses a control device (para 5; source base station in a wireless communication system) comprising:
reception circuitry (para 5, 50, 67, and 101-102; as part of a handover procedure, a base station in a wireless communication system receives a random access preamble from a terminal, and sends a random access response (RAR) message corresponding to the random access preamble to another base station; although the reference does not explicitly disclose reception circuitry, it is obvious to one of ordinary skill in the art that the other base station comprises reception circuitry, because a base station comprises receiving circuitry for receiving signals) 
that receives, from a first access point, information on a connection request that one or more terminal devices have transmitted to the first access point in order to connect, by a wireless link, one of the first access point or a second access point (para 5, 50, 67, and 101-102; as part of a handover procedure, a base station in a wireless communication system receives a random access preamble from a terminal, and sends a random access response (RAR) message corresponding to the random access preamble to another base station; although the reference does not explicitly disclose a connection request that a terminal device has transmitted to the first access point in order to connect one of the first access point or a second access point, it is obvious to one of ordinary skill in the art that the terminal sends a request to communicate with the base station, because a wireless communication terminal sends a random access preamble when requesting to connect with a base station; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and
control circuitry (para 19-20; a source base station transmits to a terminal; although the reference does not explicitly disclose control circuitry, it is obvious to one of ordinary skill in the art that a base station itself includes a control device, because a base station includes a processor that controls the functions of the base station)
that performs control in which information indicating the second access point as information on a connection destination access point is transmitted as a connection response from the first access point to the one or more terminal devices that have transmitted the connection request (para 19-20; the source base station transmits to the terminal a random access response message, in response to the random access preamble sent by the terminal, where the random access response message includes information indicating cell identification of a target base station, for the terminal to perform a handover to the target base station).
Although Kim ‘001 discloses one of the first access point or a second access point, Kim ‘001 does not specifically disclose access point each having a superframe in an initial state in which a control channel period is longer than a data channel period.
Kim ‘281 teaches access point each having a superframe in an initial state in which a control channel period is longer than a data channel period (FIGS. 1, 3, 15(d), col. 2:45-46, col. 6:65-67, col. 33:44-51; in a wireless communication system, a frame consists of subframes, where the subframes include control channel periods and data channel periods; transmission period of control information that is scheduling assignment (SA) information is longer than a transmission period of D2D data).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘001’s control device that receives information on a connection request transmitted by a terminal device to an access point, to include Kim ‘281’s transmission period of control information that is longer than a transmission period of D2D data. The motivation for doing so would have been to define D2D control information required to demodulate D2D data (Kim ‘281, col 1:51-53).
Regarding claim 7, Kim ‘001 discloses a first access point, the first access point being among a plurality of access points including a second access point (para 5; a wireless communication system includes two base stations), the first access point comprising:
first transmission circuitry (para 5, 50, 67, and 101-102; a base station receives a random access preamble from a terminal, and sends a random access response (RAR) message corresponding to the random access preamble to another base station; although the reference does not explicitly disclose transmission circuitry, it is obvious to one of ordinary skill in the art that the base station comprises transmission circuitry, because a base station comprises transmitting circuitry for sending signals) 
that transmits, to a control device, information on a connection request that one or more terminal devices have transmitted to the first access point in order to connect, by a wireless link, one of the first access point or the second access point (para 5, 50, 67, and 101-102; as part of a handover procedure, a base station in a wireless communication system receives a random access preamble from a terminal, and sends a random access response (RAR) message corresponding to the random access preamble to another base station; although the reference does not explicitly disclose a connection request that a terminal device has transmitted to the first access point in order to connect one of the first access point or a second access point, it is obvious to one of ordinary skill in the art that the terminal sends a request to communicate with the base station, because a wireless communication terminal sends a random access preamble when requesting to connect with a base station; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and 
second transmission circuitry (para 19-20; the source base station transmits to the terminal a random access response message; although the reference does not explicitly disclose transmission circuitry, it is obvious to one of ordinary skill in the art that the base station comprises transmission circuitry, because a base station comprises transmitting circuitry for sending signals)
that transmits, as a connection response, information indicating the second access point as information on a connection destination access point to the one or more terminal devices that have transmitted the connection request (para 19-20; the source base station transmits to the terminal a random access response message, in response to the random access preamble sent by the terminal, where the random access response message includes information indicating cell identification of a target base station, for the terminal to perform a handover to the target base station). 
Although Kim ‘001 discloses one of the first access point or the second access point, Kim ‘001 does not specifically disclose access point each having a superframe in an initial state in which a control channel period is longer than a data channel period.
Kim ‘281 teaches access point each having a superframe in an initial state in which a control channel period is longer than a data channel period (FIGS. 1, 3, 15(d), col. 2:45-46, col. 6:65-67, col. 33:44-51; in a wireless communication system, a frame consists of subframes, where the subframes include control channel periods and data channel periods; transmission period of control information that is scheduling assignment (SA) information is longer than a transmission period of D2D data).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘001’s access point that transmits to a control device, information on a connection request transmitted by a terminal device to the access point, to include Kim ‘281’s transmission period of control information that is longer than a transmission period of D2D data. The motivation for doing so would have been to define D2D control information required to demodulate D2D data (Kim ‘281, col 1:51-53).
Regarding claim 8, Kim ‘001 discloses a terminal device (para 5; a wireless communication system includes a terminal) comprising: 
transmission circuitry (para 5 and 101-102; as part of a handover procedure, a terminal in the wireless communication system transmits a random access preamble to a base station; although the reference does not explicitly disclose transmission circuitry, it is obvious to one of ordinary skill in the art that the terminal comprises transmission circuitry, because a terminal comprises transmitting circuitry for transmitting signals)
that transmits a connection request to a first access point in order to connect, by a wireless link, with one of the first access point or a second access point (para 5 and 101-102; as part of a handover procedure, a terminal in a wireless communication system transmits a random access preamble to a base station; although the reference does not explicitly disclose transmitting a connection request to a first access point in order to connect with the first access point, it is obvious to one of ordinary skill in the art that the terminal sends a request to communicate with the base station, because a wireless communication terminal sends a random access preamble when requesting to connect with a base station; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and 
reception circuitry (para 19-20; the source base station transmits to the terminal a random access response message; although the reference does not explicitly disclose reception circuitry, it is obvious to one of ordinary skill in the art that the terminal comprises reception circuitry, because a terminal comprises a receiving circuitry for receiving signals) 
that receives, as a connection response, information indicating the second access point as information on a connection destination access point from the first access point after the connection request is transmitted (para 19-20; the source base station transmits to the terminal a random access response message, in response to the random access preamble sent by the terminal, where the random access response message includes information indicating cell identification of a target base station, for the terminal to perform a handover to the target base station).
Although Kim ‘001 discloses one of the first access point or a second access point, Kim ‘001 does not specifically disclose access point each having a superframe in an initial state in which a control channel period is longer than a data channel period.
Kim ‘281 teaches access point each having a superframe in an initial state in which a control channel period is longer than a data channel period (FIGS. 1, 3, 15(d), col. 2:45-46, col. 6:65-67, col. 33:44-51; in a wireless communication system, a frame consists of subframes, where the subframes include control channel periods and data channel periods; transmission period of control information that is scheduling assignment (SA) information is longer than a transmission period of D2D data).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘001’s terminal device that transmits a connection request to an access point, to include Kim ‘281’s transmission period of control information that is longer than a transmission period of D2D data. The motivation for doing so would have been to define D2D control information required to demodulate D2D data (Kim ‘281, col 1:51-53).
4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘001, in view of Kim ‘281, and further in view of Kim ‘238 (US 2019/0159238, “Kim ‘238”).
Regarding claim 2, Kim ‘001 in combination with Kim ‘281 discloses all the limitations with respect to claim 1, as outlined above.
However, Kim ‘001 in combination with Kim ‘281 does not specifically disclose wherein the control device performs control in which resource allocation information indicating allocation of the control channel period and the data channel period of each of the first access point and the second access point is transmitted from the each of the first access point and the second access point to the one or more terminal devices.
Kim ‘238 teaches wherein the control device performs control in which resource allocation information indicating allocation of the control channel period and the data channel period of each of the first access point and the second access point is transmitted from the each of the first access point and the second access point to the one or more terminal devices (FIG. 1, para 7, 23, and 431; base stations transmit downlink control information (DCI) to terminals, where DCI includes resource allocation information for data transmission and transmission of control information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless communication system of Kim ‘001 and Kim ‘281, to include Kim ‘238’s base stations that transmit DCI to terminals, where DCI includes resource allocation information for data transmission and transmission of control information. The motivation for doing so would have been to improve the quality of a communication service as the number of users of a communication system increases (Kim ‘238, para 5).
5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘001, in view of Kim ‘281, and further in view of Kannan ‘472 (US 2018/0255472, “Kannan ‘472”).
Regarding claim 4, Kim ‘001 in combination with Kim ‘281 discloses all the limitations with respect to claim 1, as outlined above.
However, Kim ‘001 in combination with Kim ‘281 does not specifically disclose wherein the first access point and the second access point use different frequencies for connection with the one or more terminal devices.
Kannan ‘472 teaches wherein the first access point and the second access point use different frequencies for connection with the one or more terminal devices (para 96; different base stations operate at different frequencies).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless communication system of Kim ‘001 and Kim ‘281, to include Kannan ‘472’s different base stations operate at different frequencies. The motivation for doing so would have been to support reference signal measurement and reporting for new radio (NR) systems (Kannan ‘472, para 5).
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘001, in view of Kim ‘281, further in view of Ryoo ‘432 (US 2018/0184432, “Ryoo ‘432”), and further in view of Yabuuchi ‘027 (US 2020/0008027, “Yabuuchi ‘027”).
Regarding claim 5, Kim ‘001 in combination with Kim ‘281 discloses all the limitations with respect to claim 1, as outlined above.
Further, Kim ‘001 teaches wherein the control device transmits the connection response to the at least one of the one or more terminal devices that has transmitted the connection request (para 19-20; the source base station transmits to the terminal a random access response message, in response to the random access preamble sent by the terminal).
However, Kim ‘001 in combination with Kim ‘281 does not specifically disclose then reduces the control channel period and extends the data channel period in the wireless link managed by the second access point.
Ryoo ‘432 teaches then reduces the control channel period in the wireless link managed by the second access point (FIG. 1, para 49 and 80; base station reduces the length of a control signal, where the control signal carries control information and is sent by the base station to a terminal over a wireless link).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless communication system of Kim ‘001 and Kim ‘281, to include Ryoo ‘432’s base station that reduces the length of a control signal, where the control signal carries control information and is sent by the base station to a terminal over a wireless link. The motivation for doing so would have been to minimize the size of control information for downlink data transmission by grouping resource blocks (Ryoo ‘432, para 8).
Although Kim ‘001 in combination with Kim ‘281 and Ryoo ‘432 discloses then reduces the control channel period in the wireless link managed by the second access point, Kim ‘001 in combination with Kim ‘281 and Ryoo ‘432 does not specifically disclose extends the data channel period in the wireless link.
Yabuuchi ‘027 teaches extends the data channel period in the wireless link (FIG. 1, para 24; a roadside communication apparatus combines pieces of data to generate transmission data; the roadside communication apparatus transmits the generated transmission data to an in-vehicle communication apparatus; the roadside communication apparatus then adjusts the number of pieces of data to be combined; when the adjusted number of pieces of data is large, the length of the data transmission is increased).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless communication system of Kim ‘001, Kim ‘281, and Ryoo ‘432, to include Yabuuchi ‘027’s increased length of data transmission. The motivation for doing so would have been to suppress an increase in the amount of communication when a roadside communication apparatus needs to transmit different information for every in-vehicle communication apparatus (Yabuuchi ‘027, para 6).

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474